 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY DEWAYNE LEE TURNER,                       No. 2:19-cv-0435 TLN KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   UNITED STATES DEPARTMENT, et al,
15                      Defendants.
16

17          Plaintiff is a county jail inmate proceeding without counsel. Plaintiff filed a motion for a

18   180-day extension of time to file a second amended complaint. Plaintiff argues that due to the

19   conflicts in the law library, overcrowding, and no law books to cite the law, as well as delays in

20   getting to the law library, it is “impossible to have immediate access to the courts,” and therefore

21   seeks a six-month extension of time. (ECF No. 15 at 1.)

22          Plaintiff’s arguments do not support such a lengthy extension of time; indeed, most

23   prisoners are subject to delays in accessing the law library. Moreover, plaintiff is reminded that a

24   complaint is focused on facts; legal citations are not required. The court (and defendant) should

25   be able to read and understand plaintiff’s pleading within minutes. McHenry v. Renne, 84 F.3d

26   1172, 1177 (9th Cir. 1996). Indeed, the Federal Rules of Civil Procedure provide an example of

27   how “dramatically short and plain” a complaint can be. McHenry, 84 F.3d at 1177:

28   ////
 1                   1. Allegation of jurisdiction.

 2                   2. On June 1, 1936, in a public highway called Boylston Street in
                     Boston, Massachusetts, defendant negligently drove a motor vehicle
 3                   against plaintiff, who was then crossing said highway.

 4                   3. As a result plaintiff was thrown down and had his leg broken,
                     and was otherwise injured, was prevented from transacting his
 5                   business, suffered great pain of body and mind, and incurred
                     expenses for medical attention and hospitalization in the sum of one
 6                   thousand dollars.

 7                   Wherefore plaintiff demands judgment against defendant in the sum
                     of _____ dollars and costs.
 8

 9   Fed. R. Civ. P. Form 9.

10           Further, the instant record does not support such a lengthy extension of time. The record

11   reflects that it is unclear whether plaintiff can state a cognizable federal civil rights claim. In his

12   original complaint, plaintiff named the “United States Department” as a defendant in the caption,

13   but named only Wells Fargo bank tellers in the defendants’ section, but then included three

14   wholly unrelated causes of action: identity theft; challenges related to his plea bargain; and

15   alleged mistreatment in medical care prior to being taken into jail custody. (ECF No. 1.) All of

16   those allegations failed to state cognizable civil rights claims. Plaintiff’s amended complaint

17   failed to name a proper defendant and raised claims solely based on state law, again failing to

18   state cognizable civil rights claims. Plaintiff was reminded that if he wished to challenge his no

19   contest plea, he must do so by filing a petition for writ of habeas corpus under 28 U.S.C. § 2254.1

20   (ECF No. 14 at 4.) Also, to the extent plaintiff seeks damages, plaintiff is advised that he cannot

21   proceed on a §1983 claim for damages if the claim implies the invalidity of his conviction or

22   sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

23           In addition, a prisoner may not bring a § 1983 action until he has exhausted such

24   administrative remedies as are available to him. 42 U.S.C. § 1997e(a). The requirement is

25
     1
26     Before plaintiff pursues habeas relief in federal court, he must first exhaust his state court
     remedies. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion requirement by providing
27   the highest state court with a full and fair opportunity to consider all claims before presenting
     them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768
28   F.2d 1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).
                                                        2
 1   mandatory. Booth v. Churner, 532 U.S. 731, 741 (2001). Under these authorities, plaintiff may

 2   only file an amended pleading that raises claims for which he exhausted all available

 3   administrative remedies prior to the filing of this action on March 11, 2019.

 4             Therefore, to the extent plaintiff needs extended law library access in order to search for

 5   and find a federal civil rights claim, it may be that he prematurely filed this action. If so, plaintiff

 6   may seek to voluntarily dismiss this action and choose to file it once he identifies his federal

 7   claims and exhausts his administrative remedies as to such claims. If not, plaintiff is advised that

 8   it is incumbent upon him to diligently prosecute this action he chose to file in federal court.

 9             Finally, plaintiff is cautioned that by signing an amended complaint, plaintiff certifies he

10   has made reasonable inquiry and has evidentiary support for his allegations, and for violation of

11   this rule the court may impose sanctions sufficient to deter repetition by plaintiff or others. Fed.

12   R. Civ. P. 11.

13             Accordingly, IT IS HEREBY ORDERED that:

14             1. Plaintiff’s motion for a 180-day extension of time (ECF No. 15) is denied; and

15             2. Plaintiff is granted forty-five days from the date of this order in which to file a second

16   amended complaint, or he may file a notice of voluntary dismissal and this action will be

17   dismissed without prejudice. No further extensions of time will be granted.

18   Dated: August 2, 2019

19

20
     /turn0435.36
21

22

23

24

25

26
27

28
                                                         3
